    Case: 4:20-cv-00833-SRC Doc. #: 33 Filed: 09/11/20 Page: 1 of 5 PageID #: 427




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      ST. LOUIS DIVISION

JEFFREY KELLOUGH, et al., individually and                )
on behalf of all others similarly situated                )
                                                          )
                 Plaintiffs,                              )
                                                          )
v.                                                        )   CASE NO.: 4:20-cv-00711
                                                          )
WESTGATE RESORTS, LTD., et al.                            )
                                                          )
                 Defendants.                              )
                                                          )

JOHN HAMBACKER, et al.                                    )
                                                          )
                 Plaintiffs,                              )
                                                          )
v.                                                        )   CASE NO.: 4:20-cv-00833
                                                          )
WESTGATE RESORTS, LTD., et al.                            )
                                                          )
                 Defendants.                              )

               HAMBACKER DEFENDANTS’ MOTION TO DISMISS
          AND MOTION TO STRIKE HAMBACKER PLAINTIFFS’ “PETITION”

         Defendants Westgate Resorts, Ltd.,1 Central Florida Investments, Inc., Westgate Resorts,

Inc., Westgate GV Sales & Marketing, LLC, Westgate Vacation Villas, LLC, and CFI Resorts

Management, Inc. (collectively, where appropriate, “Westgate” or “Defendants”), pursuant to

Rules 12, move to dismiss for numerous reasons, including insufficient service of process, lack

of personal jurisdiction, improper venue, mandatory arbitration for some Plaintiffs, failure to

state a claim for which relief may be granted, and impermissible shotgun pleadings. Defendants

further move to strike immaterial, impertinent, and scandalous matters, and Defendants

respectfully show unto the Court as follows:


1
     Improperly named as “Westgate Resorts, Ltd., L.P.”
    Case: 4:20-cv-00833-SRC Doc. #: 33 Filed: 09/11/20 Page: 2 of 5 PageID #: 428




                                                          I.

         Plaintiffs are approximately 165 sets of unrelated timeshare purchasers who have joined

themselves together in what they claim is a “mass action.” DE1. Notably, Plaintiffs’ counsel

recently filed a separate action before this action, naming the same improper entities as

Defendants, and asserting identical claims on behalf of 30 different sets of unrelated timeshare

purchasers, but claiming it was a “class action.” Kellough, et al. v. Westgate Resorts, Ltd., et al.,

Cause No. 4:20-cv-00711 in the U.S. District Court for the Eastern District of Missouri.2 To the

extent the Kellough action could ever be certified as a class action—which is denied, and which

Defendants addressed in their motion to dismiss and strike in Kellough—the plaintiffs in this

action that might otherwise be included in the Kellough class are apparently and presumptively

opting-out of any class action. Setting aside the overlapping and fundamental problems in

prosecuting both Kellough and this action, and the ethical issues facing Plaintiffs’ counsel in that

regard, this action, like the Kellough action, should be dismissed for numerous reasons.

         Plaintiffs here assert fraud-related claims in individualized efforts to avoid their legally-

binding contracts.        The supposed fraud is based on alleged verbal misrepresentations and

omissions that directly contradict written disclosures and documents that Plaintiffs personally

initialed and signed, and that were somehow concealed from them. There are approximately 165

sets of timeshare purchaser Plaintiffs, from 39 different states, who own timeshare interests at a

combined 20 different timeshare resorts located in 9 different states. Defendants have identified

the majority, but not all, the accounts associated with Plaintiffs. And a small number of the

Plaintiffs do not actually own a timeshare, but instead have vacation occupancy agreements,

which are functionally and legally distinct from timeshares. In any event, only 4 of the 165 sets

2
     The complaint here was cut and paste from the complaint in Kellough, and in many instances, the Kellough
     plaintiffs’ names were not even changed to the names of the plaintiffs in this action. E.g., DE1 at ¶¶ 339 – 368.
                                                         2
 Case: 4:20-cv-00833-SRC Doc. #: 33 Filed: 09/11/20 Page: 3 of 5 PageID #: 429




of Plaintiffs are from Missouri, and only 21 of the timeshare interests at issue are in Missouri.

Those 21 timeshare interests in Missouri are at two different timeshare resorts, both of which are

outside this district, in Taney County, Missouri: (1) Westgate Branson Woods; and (2) Roark at

Emerald Pointe Condominiums a/k/a Westgate Branson Lakes. Moreover, Plaintiffs generally

did not sue the entities that sold them the timeshares at issue. Instead, the only Defendant who

had any involvement with the subject matter of Plaintiffs’ complaints in Missouri was Westgate

Resorts, Inc.

        All Defendants are Florida companies with their principal places of business in Florida,

and they are not “at home” in Missouri. Other than Westgate Resorts, Inc., Defendants have no

contacts in Missouri that give rise to Plaintiffs’ claims, and Defendants are not subject to

personal jurisdiction in Missouri. Venue is also improper in this Court because Defendants do

not reside in Missouri, the property at issue is not located in this district, and the alleged acts or

omissions did not occur in this district. Moreover, Plaintiffs all signed an agreement establishing

venue in Orange County, Florida. Having sued the wrong Defendants, in the wrong state, where

they are not subject to jurisdiction, it is no surprise that Plaintiffs also failed to obtain sufficient

service of process. The purported registered agents that Plaintiffs’ served were, in fact, not

Defendants’ registered agents because four of the six Defendants do not have registered agents in

Missouri.    Several Plaintiffs, and all purchasers beginning in February 2018, also signed

mandatory arbitration agreements and mass action waivers, which at least as to those Plaintiffs,

further establishes this is an improper venue.

        Plaintiffs’ complaint also fails to state a claim for which relief may be granted, for

numerous reasons, including that Plaintiffs claims are barred by the documents and disclosures



                                                   3
 Case: 4:20-cv-00833-SRC Doc. #: 33 Filed: 09/11/20 Page: 4 of 5 PageID #: 430




Plaintiffs signed, Plaintiffs allege inapplicable statutory claims, and Plaintiffs failed to

adequately allege facts to support their claims or their limitations tolling theories.

       Plaintiffs’ complaint also attempts to assert 10 distinct causes of action against 6 entity

Defendants. Each count incorporates all allegations in the remainder of the complaint that is

over 100 pages, and Plaintiffs do not distinguish between Defendants in any way, alleging

generally that all Defendants committed all the alleged acts and omissions about which they

complain. This is an impermissible shotgun pleading. For these reasons, and as set forth in the

attached memorandum, Plaintiffs’ claims should be dismissed.

                                                  II.

       Plaintiffs’ complaint is also rife with immaterial, impertinent, scandalous and otherwise

improper allegations that should be stricken, including Plaintiffs’ jury demand. As set forth in

the attached memorandum, portions of Plaintiffs’ complaint should alternatively be stricken.

   DATED this 11th day of September, 2020.

                                                        GREENSPOON MARDER LLP

                                                        By: /s/ B. Eliot New
                                                        B. Eliot New (FL Bar No. 1008211)
                                                        Richard W. Epstein (FL Bar No. 229091)
                                                        (pro hac vice)
                                                        Jeffrey A. Backman (FL Bar No. 662501)
                                                        (pro hac vice)
                                                        200 East Broward Boulevard
                                                        Suite 1800
                                                        Fort Lauderdale, FL 33301
                                                        Telephone: (954) 491-1120
                                                        Eliot.new@gmlaw.com
                                                        Richard.epstein@gmlaw.com
                                                        Jeffrey.backman@gmlaw.com




                                                  4
 Case: 4:20-cv-00833-SRC Doc. #: 33 Filed: 09/11/20 Page: 5 of 5 PageID #: 431




                                                     and
                                                     ARMSTRONG TEASDALE LLP
                                                     Christopher R. LaRose (#59612MO)
                                                     Daniel R. O’Brien     (#69258MO)
                                                     7700 Forsyth Blvd., Suite 1800
                                                     St. Louis, MO 63105
                                                     Telephone: (314) 621-5070
                                                     Facsimile: (314) 621-5065
                                                     clarose@atllp.com
                                                     dobrien@atllp.com




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I have filed the foregoing with the Clerk of Court via

CM/ECF on September 11, 2020. I further certify that any party that enters an appearance in this

matter will receive a copy of this document via CM/ECF or in some other authorized manner for

those counsel or parties who are not authorized to receive Notice of Electronic Filing.

                                                     /s/ B. Eliot New
                                                     B. Eliot New




                                                5
